11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Reza Azimpoor
d/b/a Metro Enterprises
Appellant
Vs.                   No.
11-02-00016-CV B
Appeal from Harris County
Mary Collins and
Mac House, Inc.
Appellees
 
Appellant
filed a notice of appeal but failed to pay the required filing fee.  On April 11, 2002, this court ordered
appellant to pay the $125 filing fee on or before May 17, 2002, and informed
appellant that failure to do so could result in the dismissal of the
appeal.  Appellant has not responded to the
order.
The
appeal is dismissed.  TEX.R.APP.P.
42.3(c). 
 
PER CURIAM 
 
May 23, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.